DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Chen US 20090015945 A1 of record.
	Re claim 1, Chen teaches a lens module (see 0024), comprising: a lens barrel (see numeral 4); and a set of lenses received in the lens barrel, the set of lenses at least comprising a first lens and a second lens, the first lens and the second lens cooperating with each other in a direction from an object side to an image side (lenses numerals 51 and 52 figure 3 discloses 
 extending obliquely from the first abutting surface in a direction facing towards the optical axis and towards the object side (see numeral 514 groove portion which is neither parallel nor at a right angle to the surface); the second lens comprises a second abutting surface attached to the first abutting surface (see portion of lens surrounding protrusion portion 527), and a second oblique surface extending obliquely from the second abutting surface in the direction facing towards the optical axis and towards the object side (see numeral 527 protrusion portion); and the first oblique surface is spaced apart from the second oblique surface (see paragraph 0045 line 1-2).
	Re claim 2, Chen teaches the first abutting surface is spaced apart from an outer edge of the first lens (see image below top arrow points to first abutting surface, bottom arrow points to outer edge of the first lens, these portions are spaced in at least two dimensions and without providing any determination of scale there is a diagonal portion in between the two locations thus providing evidence of distance or space apart).

    PNG
    media_image1.png
    91
    350
    media_image1.png
    Greyscale

	Re claim 3, Chen teaches wherein the first lens further comprises a first planar surface extending horizontally from the first oblique surface towards the optical axis (see the surface extending internally from numeral 517).
	Re claim 4, Chen teaches wherein the second lens comprises a second 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 9933591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the terms utilized are different they describe the same/similar structure have the same scope.
Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16529800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because while the terms utilized are different they describe the same/similar structure have the same scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 11029500 B2. Although the claims at issue while the terms utilized are different they describe the same/similar structure have the same scope.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11029481 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the terms utilized are different they describe the same/similar structure have the same scope.

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. 
The applicant argues that the office’s rejection under 35 USC 102 is not proper because the cited prior art does not disclose the technical solution of claim 1.  The office notes that there are a number of reasons that this argument is not valid.  First the claim 1 itself does not explicitly include any language detailing the technical solution.  Thus for the office to give this consideration patentable weight, the office would have to incorporate limitations from the specification which is improper.  Second the claim includes a number of structural limitations, themselves broad in scope, as for instance, objects are termed first and second without context as to what makes them first or second in terms of structure or function.  The office has cited one to one matches with the prior art reference according to the broadest reasonable interpretation standard. Finally the 102 rejection presents a one to one matching of every limitation in the applicant’s claim in as complete detail as presented in the claim.  The relevance of the utility such as gate depth, design freedom or any other secondary consideration is not an anticipatory concern but an obviousness concern.  The structures as broadly claimed by the applicant are 
The office is open to consideration of amendments to more clearly claim the structure and an interview would be granted for such a purpose. 
	"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
	"The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989).
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAMES R GREECE/            Primary Examiner, Art Unit 2872